422 F.2d 865
Joseph SHALVOY et al., Plaintiffs-Appellants,Joseph SHALVOY et al., Plaintiffs-Appellants,v.Hugh G. CURRAN et al., Defendants-Appellees.
No. 417, Docket 33941.
United States Court of Appeals, Second Circuit.
Submitted Feb. 4, 1970.Decided Feb. 17, 1970.

George W. Ganim, Bridgeport, Conn., for plaintiffs-appellants.
Albert L. Coles, Bridgeport, Conn., for defendants-appellees.
Before WATERMAN and ANDERSON, Circuit Judges, and BARTELS, District Judge.1
PER CURIAM:


1
The City of Bridgeport, Connecticut was required to be divided into ten aldermanic voting districts as a result of an amendment to the City's charter adopted by the Connecticut General Assembly in June 1967.  See Shalvoy v. Curran, 2 Cir., 393 F.2d 55 (1968).


2
Plaintiffs-appellants seek to have the districting adopted by the City after our remand in Shalvoy v. Curran, supra, set aside as violative of the Equal Protection Clause of the Fourteenth Amendment despite the uncontroverted evidence that the population of each of the ten districts is, as nearly as practicable, equal to the population of every other district, and the population of each district is within a tolerance of less than one per cent of comprising one tenth of the city's population.  The plaintiffs' complaint, which appears to claim invidious gerrymandering, was dismissed by Judge Blumenfeld below who filed a written memorandum opinion.  We affirm the dismissal of the complaint upon that memorandum opinion.



1
 Of the Eastern District of New York, sitting by designation